Citation Nr: 1759350	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from April 1975 to March 30, 1978. His service from March 31, 1978 to June 1984 resulted in a discharge under other than honorable conditions. It has been determined that the character of this service is such as to be a bar to VA benefits.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

These claims were previously before the Board in December 2015.  The Veteran's claim of service connection for bilateral hearing loss was denied and the remaining claims were remanded for additional development.  

The Veteran appealed the denial of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court) and in an April 2017 Memorandum decision, the Court vacated the Board's decision and remanded it to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's service treatment records are largely unavailable.  In an April 2011 memorandum, VA filed a formal finding of unavailability of the Veteran's treatment records from April 1975 to June 1984.  Only the Veteran's entrance physical has been associated with the claims file. 

The Veteran's daughter submitted a statement in March 2011.  She stated that the Veteran used to be able to "move large furniture" but now he struggles due to his back pain.  She also stated that he is unable to play with his grandchildren due to his neck disorder.  In a March 2011 statement by the Veteran's mother, she stated that the Veteran had complained of severe neck and back pain since 1983 and his neck and back injury was from a fall from a truck in Korea.  The Veteran's brother similarly provided a statement that the Veteran exited service complaining about neck and back pain and he did not have those problems prior to the military.  In a statement from his sister-in-law, she reported that the Veteran had a hard time turning his neck to the sides.   

An April 2011 statement, reportedly from a doctor, showed that the Veteran reported that he slipped and fell during service and was treated for his symptoms but no diagnostic testing on his cervical spine was performed.  It was further indicated that this individual reviewed March 2011 x-rays that showed two to three segments fused in the cervical spine and "due to the slip and fall in 1976, the [Veteran] could have suffered substantial trauma for the segments to fuse over time."

The Veteran underwent a VA examination in September 2011.  He reported a history of falling off a truck and hitting the back of his neck and head with a tire on the ground while on active duty.  He stated that he had an onset of shoulder, neck, and head pain in 1981 and it has gotten progressively worse over the year.  No opinion on the etiology of his disorders was provided.  The Veteran also submitted a lay statement 

In March 2013, the Veteran filed a statement in which he alleged that in the winter of 1976, he was driving a snow-covered truck and stepping out of the truck, he slipped on ice and woke up laying on his back and his neck and head were laying on the wheel.  He stated that he had a headache and sought treatment and was giving painkillers but no additional diagnostic measures were taken.  

VA opinions were provided in February 2016.  The examiner opined the neck, back, and head disorders were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support this opinion, the examiner cited the January 2016 VA treatment note showing "earliest documented neck, back, and headache related conditions was in 2009, although in some progress notes it was annotated that the conditions started as early as 1981 while in service as claimed by Veteran." The examiner also stated, "there were no medical records found for from after release from service to September 2009 to support his claims for the neck, back and headache conditions. Onset and continuity was not established." The examiner cited the following: "per Neurology notes, the Veteran was involved in a motor vehicle accident in 2001 which 'worsen the chronic neck pains and headaches.'" The examiner concluded that the disorders were not caused by service.

The Board finds the examiner's opinion to be inadequate for rating purposes.  The examiner acknowledged that treatment records indicated that a motor vehicle accident "worsened" chronic neck pain and headaches and that some of the Veteran's symptoms were noted to have existed since 1981 but did not offer a rationale that he explained the conclusion in light of this evidence.  The examiner also did not discuss the lay statements regarding the Veteran's alleged in-service injury.  Therefore, an addendum opinion is necessary.  

Regarding the Veteran's claim of service connection for bilateral hearing loss, remand is necessary to obtain an addendum opinion.  

In the April 2017 Memorandum Decision, the Court found that Board's reasons and bases for its denial was insufficient as the Board relied on the July 2011 VA audiological examination report which did not contain an etiological opinion because the claims file did not contain an audiogram from the Veteran's separation from service.  However, the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Therefore, the Board finds a new VA opinion regarding the Veteran's hearing loss disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Return the claims file to the examiner who provided the February 2016 opinions.  If that examiner is unavailable, a suitable replacement must be provided.   The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. All appropriate testing should be conducted. 

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's neck and back disorders, and residuals of a head injury are due to or a result of an in-service injury.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. 

The rationale for all opinions expressed should be provided. If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. 

3. Arrange for the Veteran to have an examination by a qualified audiologist for the purpose of determining the current nature and likely etiology of any hearing loss and tinnitus. The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. All appropriate testing should be conducted. 

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss or tinnitus had its origin in service or is in any way related to the Veteran's active service. In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss or tinnitus, if unrelated to service, to include advancing age, infection, or other cause. 

In reaching these determinations, the examiner must take into account and discuss the Veteran's credible lay statements. 

The examiner is advised that a finding that the Veteran's hearing loss was not significant enough to be considered disabling at separation is not, by itself, a sufficient rationale for an opinion that a relationship to service is less likely than not. 

The rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


